Citation Nr: 1435364	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for neuropathy of the left lower extremity.

4.  Entitlement to an initial compensable disability rating for service-connected right hammertoe.

5.  Entitlement to an initial compensability disability rating for service-connected left hammertoe.  

6.  Entitlement to an initial compensable disability rating for a service-connected right heel spur.

7.  Entitlement to an initial compensable disability rating for a service-connected left heel spur.  

8.  Entitlement to an initial compensable disability rating prior to November 1, 2012, and a disability rating in excess of 10 percent from November 1, 2012, for service-connected diastolic dysfunction

9.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left ankle stress fracture.  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO).  In his April 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for April 2014.  However, the Veteran failed to appear for that hearing and did not request that it be rescheduled.  The Board therefore considers his request for a hearing to be withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's skin disability is not etiologically related to his active service, or any event or injury therein. 

2.  The Veteran does not have a clinical diagnosis of hypertension.

3.  The Veteran does not have a clinical diagnosis of neuropathy of the left lower extremity.

4.  The Veteran has hammertoe affecting the great toe of each foot only.

5.  The Veteran's bilateral heel spurs have manifested in only mild symptoms of tenderness to palpation and do not result in an altered gait or require the use of orthotics or assistive devices for ambulation.

6.  Prior to November 1, 2012, the Veteran's diastolic dysfunction manifested in symptoms of angina, dyspnea, fatigue, and dizziness, with a metabolic equivalents level of 12.10.

7.  From November 1, 2012, the Veteran's diastolic dysfunction manifested in symptoms of angina, dyspnea, fatigue, and dizziness, with a metabolic equivalents level of greater than 7 but less than 10.

8.  The Veteran's residuals of a left ankle stress fracture are manifested by moderate limitation of motion, with pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have not been met.  §§ 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for hypertension have not been met.  §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for neuropathy of the left lower extremity have not been met.  §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for an initial compensable disability rating for service-connected right hammertoe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5282 (2013).

5.  The criteria for an initial compensability disability rating for service-connected left hammertoe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5282 (2013).

6.  The criteria for an initial compensable disability rating for a service-connected right heel spur have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2013).

7.  The criteria for entitlement to an initial compensable disability rating for a service-connected left heel spur have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2013).

8.  The criteria for an initial compensable disability rating prior to November 1, 2012, and a disability rating in excess of 10 percent from November 1, 2012, for service-connected diastolic dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7000 (2013).

9.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of a left ankle stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5270, 5271.  (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in October 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and all pertinent and available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in October 2007, prior to his separation from active service, and November 2012 in relation to the various claims discussed herein, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that no further notice or assistance is required.

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Skin Disability

The Veteran contends that he has a skin disability that is related to his active service.  Specifically, he alleges that he was treated for contact dermatitis while on active service and that such condition has continued since service.  The Veteran's STRs show that he was treated on one occasion for a rash on his arm that had been present for seven days and started while he was fishing.  He was assessed with contact dermatitis and there is no evidence that he sought follow up treatment or that the rash did not resolve.  The STRs also show that the Veteran was treated on occasion for other skin ailments, including a wart removal and chigger bites; however, there is no indication he was diagnosed with a chronic skin disability in service.  

The Veteran was afforded a VA examination in October 2007, prior to his separation from active service.  At that time, the examiner noted the Veteran's history of an episode of contact dermatitis, but noted that there was no rash present at the time of examination.  The examiner assigned a diagnosis of contact dermatitis, which, as there was no symptomatology present on examination, appears to have been made solely based on the Veteran's reported history.  Notably, 
Medical evaluation that is merely a recitation of Veteran's self-reported history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.

A May 2012 post-service VA treatment record shows that the Veteran was diagnosed with tinea pedis and seborrheic keratosis on his back.  However, there is no indication that the Veteran's treatment provider related either of these conditions to the Veteran's active service, to include the one episode of contact dermatitis documented therein, nor is there any record of treatment for such conditions during active service.  

While the Veteran is competent to report symptoms of skin rashes and lay persons are competent to provide opinions on some medical issues; the issue of whether the Veteran's currently diagnosed skin disabilities are related to the one episode of contact dermatitis on active service, or otherwise related to such service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on this issue.

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's skin disability had onset during active service or was otherwise caused by his active service.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension and Neuropathy of Left Lower Extremity

The Veteran contends that he has hypertension and left lower extremity neuropathy that is related to his active service.  Specifically, he alleges that he suffered from high blood pressure on several occasions during active service and that he experiences tingling and numbness in his left leg.  The Veteran's STRs confirm that he had high blood pressure readings several times during active service; however, he was never assigned a diagnosis of hypertension during service and the majority of his blood pressure readings were normal.  Additionally, a July 2010 STR shows that the Veteran was treated for complaints of cramp like pain in his right leg that had been ongoing for four days; he was assessed with thoracic back pain/spasms and there is no indication from the STRs that he continued to complain of left leg pain.  

An August 2007 private treatment record shows that when receiving treatment for chest pain, the Veteran reported that at times his blood pressure was high, but that he did not have a diagnosis of hypertension.  The treating physician noted there was possible hypertension and the Veteran would benefit from further testing.  There is no indication that any additional testing was conducted.  

On October 2007 VA examination, the examiner noted that the Veteran had experienced instances of high blood pressure while on active service and assigned a diagnosis of isolated hypertension to account for those instances.  Additionally, the examiner noted that there was no evidence to support a diagnosis of neuropathy of the left lower extremity.  

Post-service VA treatment records do not show that the Veteran was ever clinically diagnosed with hypertension; in fact, his treatment records routinely show blood pressure readings that are within normal limits.  The VA treatment records also provide no indication that the Veteran has complained of or been diagnosed with neuropathy or any other disorder of the left lower extremity that is manifested by the symptoms of numbness and tingling.  Therefore, it follows that neither of these disorders were manifest to a compensable degree within one year of the Veteran's separation, and service connection is not warranted on that basis either.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As the Veteran does not have a clinical diagnosis of hypertension and his complaints of numbness and tingling in the left lower extremity are not due to disease or injury, service connection for such is not warranted.  

Disability Evaluations Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (201) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluation of Bilateral Hammertoes and Heel Spurs

The Veteran contends that he is entitled to initial compensable disability ratings for his service-connected hammertoes and heel spurs on his bilateral feet.  The Veteran's bilateral hammertoes are rated noncompensable under the criteria of Diagnostic Code 5282.  His bilateral heel spurs are rated noncompensable under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5282, a noncompensable disability evaluation is assigned for a hammertoe of a single toe.  A 10 percent disability evaluation is assigned for hammertoe of all toes, unilateral, but without claw foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  No disability evaluations in excess of 10 percent are available under Diagnostic Code 5282.  

Under Diagnostic Code 5283, a 10 percent disability evaluation is warranted where there is moderate malunion or nonunion of the tarsal or metatarsal bones, a 20 percent disability evaluation is warranted where there is moderately severe malunion or nonunion of the tarsal or metatarsal bones.  A 30 percent disability evaluation is available under this Code for severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  

Under Diagnostic Code 5284, a 10 percent disability evaluation is available for a moderate foot injury, a 20 percent disability evaluation is available for moderately severe foot injuries; a 30 percent evaluation is available for severe foot injuries.

The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The use of descriptive terminology such as "moderate" or "severe" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

On October 2007 VA examination, the Veteran was noted to have a normal gait and hammertoes on the second and third toes of each foot and heel spurs bilaterally.  He reported pain on the tops of his feet and there was tenderness to palpation of the balls of the feet bilaterally.  These disabilities were noted to cause decreased mobility and pain, as well as significant effects on his usual occupation.  The Veteran's hammertoes and heel spurs were noted to cause moderate effects on his ability to do chores, exercise, sports and recreation, and mild effects on his ability to shop.  

The Veteran was afforded another VA examination of the feet in November 2012.  At that time, the Veteran reported that his feet discomfort was about the same since his last rating and he denied any surgery or injections in his feet and reported that he did not require the use of orthotics.  The examiner noted that Veteran's continued diagnosis of hammertoes only in the great toes bilaterally and bilateral heel spurs.

Post-service VA treatment records show that the Veteran receives regular care for a variety of disabilities; however, these records provide no indication that these disabilities are more severe than reflected in the VA examination reports of record.  

Based on the evidence of record, the Board finds that initial compensable disability ratings for the Veteran's hammertoes on his right and left feet are not warranted.  In this regard, the Board notes that on November 2012 VA examination, the Veteran was not shown to have hammertoes of all toes, unilateral, but without claw foot, of the right or left foot.  Therefore, compensable disability ratings are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.

The Board has considered assigning the Veteran a higher disability rating for his service-connected hammertoes under another diagnostic code applicable to the feet; however, there is no indication that his hammertoes result in moderate malunion or nonunion of the tarsal or metatarsal bones or that he receives treatment for symptoms related to his hammertoes that would suggest to the Board that his hammertoes are productive of a "moderate" foot injury.  Therefore, the Board finds that a compensable disability rating is not warranted at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.

Additionally, based on the evidence above, the Board finds that initial compensable disability ratings for the Veteran's service-connected right and left heel spurs are not warranted.  In this regard, the October 2007 VA examination report notes that he had a normal gait and some tenderness to palpation only over the balls of his feet bilaterally.  Additionally, at his November 2012 VA examination, the Veteran denied any additional problems with his feet since his last "rating" and he denied the use of orthotics.  Further, there is no evidence of record indicating that he has sought treatment for symptoms related to his service-connected heel spurs.  Therefore, the Board finds that the evidence does not establish that the Veteran's service-connected right and left heel spurs are productive of a "moderate" foot injury and initial compensable disability ratings are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Consideration has been given to assigning a staged ratings for the disabilities discussed above; however, at no time during the period in question have the disabilities warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).




Evaluation of Diastolic Dysfunction

The Veteran contends that he is entitled to higher disability ratings for his service-connected diastolic dysfunction, which is currently staged as noncompensable through prior to November 1, 2012 and as 10 percent disabling from November 1, 2012 under 38 C.F.R. § 4.104, Diagnostic Code 7000. 

Diagnostic Code 7000 provides the criteria for the evaluation of valvular heart disease and states that a 10 percent rating is warranted when there is a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.

On October 2007 VA examination, the Veteran reported a history of angina, dyspnea, fatigue, and dizziness.  He denied any history of syncope and did not require the use of continuous medication.  Examination revealed METS level was 12.10 and blood pressure and pulse were stable.  The Veteran was diagnosed with mild diastolic dysfunction, which was noted to cause pain and problems with lifting and carrying.  The examiner noted that the Veteran's diastolic dysfunction had severe effects on the Veteran's ability to do chores, exercise, and recreation; and moderate effects on his ability to shop and travel.  

The Veteran was afforded another VA examination in November 2012.  At that time, the Veteran reported that he experienced symptoms of fatigue and shortness of breath when he climbed stairs or walked too rapidly.  He reported atypical sharp momentary left chest pain variably occurring with rest and exertion and occasional only.  The METS level on the most recent interview-based METs test was noted to be between 7 and 10.  

Post-service VA treatment records show that the Veteran receives relatively consistent treatment for a variety of disabilities, including complaints related to his heart.  Specifically, these records show that the Veteran routinely complains of chest pain.  However, there is no indication from these records that the Veteran's service-connected diastolic dysfunction is more severe than is reflected in the VA examination reports of record.  

Based the evidence of record, the Board finds that an initial compensable disability rating for service-connected diastolic dysfunction is not warranted prior to November 1, 2012.  In this regard, while the Board acknowledges that the Veteran suffered from symptoms of angina, dyspnea, fatigue, and dizziness, his METs levels were noted to be 12.10 on his October 2007 VA examination.  There is no evidence, until the November 2012 VA examination, that the Veteran's METs levels were greater than 7 but not greater than 10 METs, as is required for a compensable disability rating.  Therefore, an initial compensable disability rating for service-connected diastolic dysfunction is not warranted prior to November 1, 2012.  38 C.F.R. § 4.104, Diagnostic Code 7000.

From November 1, 2012, the Board finds that a disability rating in excess of 10 percent is not warranted for service-connected diastolic dysfunction.  In this regard, the Board notes that the November 2012 VA examination noted, for the first time, that the Veteran's METs levels were between 7 and 10, which warranted a compensable disability rating.  There is no indication from the record that the Veteran's diastolic dysfunction results in METs levels of greater than 5 but not greater than 7.  Therefore, a disability rating in excess of 10 percent, from November 1, 2012, is not warranted.  Id. 


Evaluation of Left Ankle Disability

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for the service-connected residuals of left ankle stress fracture.  Such disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The Board notes that a 20 percent rating is the highest rating available for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).  A higher rating is warranted only for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  

On October 2007 VA examination, the Veteran reported pain, stiffness, and limited motion in his left ankle.  On examination, it was noted that the Veteran had suffered a fracture of the left ankle and tibia, but that there were no residuals noted.  X-ray revealed a healing stress fracture in the left distal tibia.  A stress fracture was diagnosed and it was noted that such disability caused decreased mobility, lack of stamina, and pain.  

The Veteran was afforded another VA examination in November 2012.  At that time he reported some loss of motion and pain on a regular basis to varying degrees depending on usage.  He reported flare-ups of increased pain caused by prolonged standing and walking and repetitive stair climbing.  Range of motion findings were as follows: left ankle plantar flexion to 45 degrees or greater, with pain at 35 degrees and left ankle dorsiflexion to 15 degrees, with pain at 5 degrees.  On repetitive testing, the Veteran was noted to have less movement than normal and pain on motion.  The Veteran had pain of the joints in his left ankle and muscle strength testing revealed active movement against some resistance on dorsiflexion.  The Veteran did not require the use of any assistive devices for ambulation.  There was no joint instability noted and X-ray of the ankle was normal.  The examiner noted that Veteran's left ankle disability affected his ability to work in that repetitive left ankle controls and repetitive crouching and stair usage would likely increase left ankle pain.  

Post-service VA treatment records show that the Veteran receives regular care for a variety of disabilities; however, these records provide no indication that this disability is more severe than reflected in the VA examination reports of record.  

Based on the evidence of record, the Board finds that an initial disability rating in excess of 10 percent for the service-connected residuals of his left ankle stress fracture is not warranted.  In this regard, the Board notes that the Veteran suffers from some degree of limitation of motion in his left ankle and that his range of motion is further limited by pain; however, the evidence indicates that he is able to ambulate on his own and he does not require the use of any assistive devices.  Further, there is no indication that the Veteran complains of any additional limitation of motion to his VA treatment providers.  As such, the Board is unable to determine the Veteran's suffers from "marked" limitation of motion.  Additionally, there is no evidence to suggest that the Veteran suffers from ankylosis of the left ankle.  Therefore, an initial disability rating in excess of 10 percent for service-connected residuals of his left ankle stress fracture is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.

The Board notes that the Veteran's complaints of pain and the findings of additional limitation of motion on repetitive testing have been taken into consideration in this decision.  However, there is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, or that his functional impairment is further limited by symptoms of weakness, fatigability, incoordination, or flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for limitation of motion at any point during the period on appeal due to the functional impairment of the Veteran's residuals of left ankle stress fracture.

Consideration has been given to assigning a staged ratings for the disability; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's disabilities discussed herein are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his various service-connected disabilities, either when evaluated separately or together.  The Board notes that the record indicates the Veteran unemployed and that he is already in receipt of a TDIU, and therefore, such issue is not currently before the Board.  However, there is no indication that the average industrial impairment from the Veteran's disabilities decided herein would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

Entitlement to service connection for a skin disability is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for neuropathy of the left lower extremity is denied.  

Entitlement to an initial compensable disability rating for service-connected right hammertoe is denied.

Entitlement to an initial compensability disability rating for service-connected left hammertoe is denied. 

Entitlement to an initial compensable disability rating for a service-connected right heel spur is denied.

Entitlement to an initial compensable disability rating for a service-connected left heel spur is denied.  

Entitlement to an initial compensable disability rating prior to November 1, 2012, and a disability rating in excess of 10 percent from November 1, 2012, for service-connected diastolic dysfunction is denied. 

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left ankle stress fracture is denied.  


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


